  Case 19-07385       Doc 13    Filed 03/29/19 Entered 03/29/19 14:25:42           Desc Main
                                  Document     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                           CASE NO. 19-07385

Charles Bradley;                                 CHAPTER 7

Debtor(s).                                       JUDGE Deborah L. Thorne

                                   NOTICE OF MOTION

        PLEASE TAKE NOTICE that on April 9, 2019, at 9:30 am, or soon thereafter as counsel
may be heard, I shall appear before the Honorable Deborah L. Thorne or any judge sitting in
his/her stead, in the courtroom 613 usually occupied by him/her at 219 S. Dearborn St, Chicago,
IL 60604, and move to present the attached motion.

                                                    /s/ Nisha B. Parikh
                                                    Attorney for Creditor

NOTE: This law firm is deemed to be a debt collector.

                                CERTIFICATE OF SERVICE

I hereby certify that on March 29, 2019 a true and correct copy of the foregoing NOTICE OF
MOTION was served:

Via the Court’s ECF system on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

         Ted Smith, Debtor’s Attorney
         Deborah Kanner Ebner, Trustee
         Patrick S Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

         Charles Bradley, PO Box 848, Hazel Crest, IL 60429

                                                     /s/ Veronica Gerardo
     Case 19-07385      Doc 13     Filed 03/29/19 Entered 03/29/19 14:25:42             Desc Main
                                     Document     Page 2 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                               CASE NO. 19-07385
Charles Bradley;                                     CHAPTER 7
Debtor(s).                                           JUDGE Deborah L. Thorne


                     MOTION FOR RELIEF FROM AUTOMATIC STAY

         Now comes Superior Credit Union, secured creditor herein, by and through its attorneys,
ANSELMO LINDBERG & ASSOCIATES LLC, and moves for entry of the attached Order
Granting Relief from the Automatic Stay and in support thereof respectfully states as follows:


1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and the general orders of the
         Northern District of Illinois.

2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.

3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

4.       The debtor filed a petition for relief under Chapter 7 on March 17, 2019.

5.       On May 16, 2016, Charles Bradley executed a “Loan and Security Agreements and
         Disclosure Statement” in the amount of $17,719.00, which was secured by a lien on
         Debtor’s vehicle, a 2009 Mercedes Benz M Class, VIN: 4JGBB25E19A522884. Per the
         terms of the Agreement, payments in the amount of $277.17 began June 16, 2016 and the
         final payment of $276.53 is due May 16, 2022. A copy of the executed Agreement is
         attached hereto as Exhibit “A.”

6.       Superior Credit Union properly perfected its lien on the Debtor’s vehicle. A copy of the
         title is attached hereto as Exhibit “B”.


7.       Per the Debtor’s Statement of Intent, the vehicle is being surrendered.

8.       The estimated clean retail value of the vehicle as of the date of the bankruptcy filing is
         $10,225.00 (per N.A.D.A.).
     Case 19-07385             Doc 13         Filed 03/29/19 Entered 03/29/19 14:25:42   Desc Main
                                                Document     Page 3 of 3


9.        As of March 28, 2019, the current outstanding balance due to Superior Credit Union from
          the Debtor for the secured loan is $17,383.36. The vehicle is a depreciating asset and is
          not necessary for an effective reorganization. Superior Credit Union lacks adequate
          protection in its collateral.

10.       There is cause for the automatic stay to be modified pursuant to 11 U.S.C. § 362(d) due
          to the debtor’s failure to make timely payments, failure to provide proof of insurance, and
          lack of equity.

11.       The movant requests the Court order that Rule 4001(a)(3) is not applicable.

          WHEREFORE, Movant prays for an entry of the attached Order Granting Relief from
the Automatic Stay so as to allow Superior Credit Union to take possession of the 2009
Mercedes Benz M Class, VIN: 4JGBB25E19A522884, and to enforce its rights under the
security in accordance with the Agreement and/or applicable state laws; to find that Rule
4001(a)(3) is not applicable; for leave to file an unsecured claim for any deficiency remaining
after a sale of the vehicle; and for such further relief as this Court deems proper.

                                                            Superior Credit Union



                                                            /s/ Nisha B. Parikh


Anselmo Lindberg & Associates
1771 W. Diehl Rd., Ste. 120, Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
bankruptcy@AnselmoLindberg.com
Firm File Number: B19030069
This law firm is deemed to be a debt collector.
